Title: To James Madison from an Unidentified Correspondent, 4 March 1817
From: 
To: Madison, James


SirBoston March 4th. 1817.
Give me leave to Congratulate you on the success of your Administration, and to accept of my best wishes for your present & futer Happiness, being well persuaded you retire from the cares of State with the full approbation of your own consience. Presumeing you may have some moments of lieusure, let me draw your attention to a class of men who have supported the measures of Goverment dureing 10 years past, at the certain Hazard of their total deprivation of Property, and of the means of subsistance for the Wives of their bosoms, & Children of their affection, they have seen, and supported necessary measures of the admin[i]stration which tended directly to their ruin, yet in the hope of better times they submitted chearfully to the Stroke, I mean the Republican Merchants Ship holders, and those Mechanic’s dependent on them. In many cases they merrit as much commiseration as those who had their Estates Destroyed on the Frontrier, they are indebted in many instances to each other and the Publick would loose little by the opperations of the Bankrupt Act that they fondly hoped would have passed under your Administrations, but amongst the many cares of the Goverment they are likely to be passed over untill desperation puts an end to their persons, or their hopes, many could get a fresh Credit from their Friends but for the fear that some merciless Creditor will snatch from their lips the sustanance held out to them. If Great Brittain offers anything that is worth Copying, it surely is that which upholds the unfortunate when it comes not from intemperence but from a general & Publick State of things which no industry & prudence could gaurd against, shall the writer of this be permitted to ask your influence in adviseing the early passage of a Bankrupt Act to your private Friend in Congress early the next Congress, you would be the means of letting those share a little of general prosperity which they have sacraficed their little all to bring about as far as their influence would operate, besure, the Sun would shine on some unworthy, but then it is only immitateing the Great Creator who causes the Sun to shine on the Just & on the unjust. Permit me [to] write you under the signature of a
Friend
